Title: From John Quincy Adams to Thomas Boylston Adams, 16 November 1818
From: Adams, John Quincy
To: Adams, Thomas Boylston


				N. 14.My Dear Brother
					Washington 16 November 1818
				
				Your Letter of the first instant did not come to hand until last Monday—That of the 9h. enclosing Mr. Whitney’s Sermon upon the decease of our dear and ever to be lamented Mother, for which I beg you to thank him in my name, reached me yesterday, together with a Letter from my Son George—I am yet almost without any account of the particulars of her illness—A line from Harriet Welsh, received on Saturday the 24h. of last Month gave us the first intimation of her being unwell—and two days afterwards one equally brief from my Son John first alarmed us with the information that she was very dangerously ill.—On the very day and hour at which her pure Spirit was taking its flight to a world to which it had never ceased to belong even on Earth to belong I was fondly indulging a hope inspired by two kind Letters from Harriet Welsh, who siezing upon a moment of favourable symtoms could not forbear imparting to us the delight with which she had welcomed it herself The next day a warning of more experienced judgement from Dr. Waterhouse with all the candour of true friendship, admonished us to prepare for the worst, and the next another short and evidently dispirited Letter from Harriet, yet faltering with the wish to believe there were still hopes, came with another from my Son John taking from us that which she wished us yet to share with her—DeGrand too with a friendliness and delivery for which I feel much indebted to him wrote me in terms which I too well understood—Alas! at the moment when I recieved these Letters, the procession was moving with the earthly remains of my Mother, to the house appointed for all the living—Two days after, another mark of attention from my Son John gave us the tidings that the scene was closed upon a life of one most truly and emphatically little lower than the Angels—John’s Letter alone prevented me from first receiving the intelligence from a Newpaper.Mr. Whitney’s Sermon is kind, affectionate, pious, and consolatory—The notice which you expected, by your Letter of the first instt would appear in one of the Boston Papers some day in the course of that week, has I presume not yet been published—There is in the Baltimore American of yesterday taken from the Federal Gazette of that place, an obituary article, written I have no doubt by Mr. Coleman, in which as far as justice can be done to human virtue he has performed it to the character of our incomparable Mother—but language cannot do justice to that excellence which in its highest forms consisted in action The words of our Mother were all kindness, but her actions were all beneficence—Of her it may be said without irreverence that she went about doing good—All panegyric upon her will fall short of the truth—her life gave the lie to every libel upon the sex that ever was written—It was a continual refutation of all Satirist’s upon human Nature—Frailties and infirmities! yes; she had them; but they were all of the tenement, and not of its animating soul,—Christian Virtues—Faith, Hope, Charity, in their just and evangelical proportions: Meekness of spirit forgiveness of injuries—good will to all human kind—Worldly Virtues—Temperance, Prudence, justice, Fortitude—cheerfulness, affability, condescension, all harmoniously blended together into a pattern of earthly perfection; all vivified and stimulated by that first necessity of her nature, that of doing good; if with all this there was mingled any portion of mental infirmity it was so imperceptible, that in passing from Earth to Heaven, she can scarcely be conscious of a change—In all this my brother, is there one word of exaggeration? No! No! Have I yet mentioned that watchful and superintending care of her family—that “rising while it is yet night”—That “looking well to the ways of her Household”—That ever affectionate and dutiful care for the health and comfort of our dear and honoured father—that more than motherly tenderness to her children and ours to the third and fourth generation; which in the language of the holy Scriptures forms the character of the virtuous woman whose price is far above rubies—in whom the heart of her husband doth safely trust”—and whose children arise up and call her blessed”?—It has pleased the Supreme Desposer of Events to withdraw this combination of all that is “excellent and all that
				
					
				
				
			